DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 10/12/2021, with respect to the rejections under U.S.C. 103 have been fully considered and are persuasive.  The rejections under U.S.C. 103 have been withdrawn. However, the amended claim language does bring forth rejections under U.S.C. 112(a)/(b), so the claims are not in condition for allowance.
3. Further, the Examiner failed to reject the Claims under U.S.C. 101 in the original nonfinal rejection, so the Examiner has gone nonfinal with this rejection. The new 101 rejection is included below.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7. Regarding Claims 1, 11, and 21, the newly amended Claim language, “based on a difference between a heart rate and a respiration rate and a sum of the heart rate and the respiration rate”, does not appear to have any support in the Specification. It appears that Equation 3 in Para. 0034 is how the PPV is being calculated, and it isn’t apparent to the Examiner as to how the HR+RR and HR-RR factors into that equation. Para. 0059-0060 discuss the HR+RR and HR-RR factors, but again does not indicate exactly how they are used to calculate PPV. Therefore, the aforementioned claims are rejected for failing to comply with the written description requirement. 
8. Further, Claims 1, 8-11, and 17-21 are rejected as the language “a physiological waveform” does not meet the written description requirement. Applicant only describes the usage of arterial blood pressure waveform (Para. 0007) and SP02 waveform. While Applicant’s Specification in Para. 0069 states that any type of waveform may be used, the Specification does not provide explanation as to how any type of waveform could be fit into the algorithm. Therefore, the aforementioned Claims are rejected for failing to comply with the written description requirement. 
6. Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One of ordinary skill in the art would not be enabled to use the invention, as the lack direction provided in the specification as to how HR+RR and HR-RR are used to calculate the PPV. The nature of the invention and . 

9. Claims 2-7 and 12-16 are rejected under 112(a) based on their dependency to other rejected claims. 

Claim Rejections - 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. Claims 1, 11, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13. Claims 1, 11, and 21 recite the limitation "based on a difference between a heart rate and a respiration rate and a sum of the heart rate and the respiration rate".  There is insufficient antecedent 
14. Claims 1, 11, and 21 are rejected under U.S.C. 112(b) for containing the indefinite language “based on a difference between a heart rate and a respiration rate and a sum of the heart rate and the respiration rate”. There is no language in the claims of the Applicant’s Specification as to how this HR+RR and HR-RR is used to generate a PPV value. It is further unclear as to how these values (HR and RR) could be added or subtracted from one another, as the units on these values are different. Finally, it is further unclear as the HR and RR values would come from separate waveforms, and only one waveform is claimed in the claims above. Therefore, Claims 1, 11, and 21 are rejected under U.S.C. 112(b) as being indefinite.
15. Claims 2-10 and 12-20 are rejected based on their dependency to the rejected independent claims. 

Claim Rejections - 35 USC § 101
16. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17. Claims 1-22 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: 
18. Independent Claims 1, 11, and 21 recite a method, a non-transitory computer storage medium, and a system comprising a storage medium with computer executable instructions and a programmable device. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1: 
19. Claims 1, 11, and 21 recite the following claim limitations:
measuring a real-time physiological data of the patient
producing a real-time physiological waveform
performing a discrete Fourier transform of the real-time physiological waveform
generating an estimate of pulse pressure variability from the discrete Fourier transform of the real-time physiological waveform based on a difference between a heart rate and a respiration rate and a sum of the heart rate and the respiration rate

	20. These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e. using pen and paper or performed with mathematical calculations. With a plurality of measurements for each physiological variable of a patient, a human could reasonably construct a time series and perform calculations/form mathematical relationships. Therefore, the claims recite limitations which fall within the ‘mental processes’ and ‘mathematical concepts’ groupings of abstract ideas.

	Step 2A, Prong 2:
	21. Claims 1, 11, and 21 recite the following additional elements:
displaying the estimate of pulse pressure variability on a clinical display
a non-transitory machine-readable medium, on which are stored instructions for predicting fluid responsiveness in a critically ill patient, comprising instructions that when executed cause a programmable device (Claim 11)
a programmable device
storage medium, coupled to the programmable device, on which are stored instructions for predicting fluid responsiveness in a critically ill patient , comprising instructions 

	22. The recitation of one or more processors, display, and computer storage media with computer-usable instructions that, when executed by the one or more processors, implement a method are merely reciting both the processors and computer storage media at a high-level of generality, and the computer readable storage media merely instructs the processors to carry out the steps of the method.  In other words, the computer components are being used as a tool to carry out the method (See MPEP 2106.05(f)).

	23. Thus, the abstract idea is not integrated into a practical application. The combination of these additional elements is no more than insignificant extra solution activity, and mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

	Step 2B:
24. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons, there is no inventive concept. The claim is not 

Dependent Claims:
25. Claims 2-4 and 12-14 recite limitations that further define the type of data collected, and are merely limiting the physiological variables to a particular fields of use
26. Claims 5-10, 15-20 and 22 further limit the abstract idea by introducing limitations which are indicative of concepts practically performable in the human mind and/or mathematical concepts (adding addition mathematical relationships and further defining how components are calculated. Examiner notes that most of the generated results are not displayed in any way, merely generated in the system, but that even merely displaying them would not overcome the abstract idea. 


Pertinent Prior Art
	27. The newly amended Claim language of Claim 1 is against any prior art rejection due to the 112(a)/112(b) rejections against it, as the Examiner is unsure what aspect the Applicant was trying to claim that the Applicant does have possession of. The Examiner has attached NPL from Kim et al and McNames et al that the Examiner believes covers equations similar in scope to the equations provided in the Applicant’s Specification, and that could be used as prior art depending on the amendments made to the Independent Claims. 




Conclusion
	28. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	29. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	31. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792